                 Case 1:18-cr-00879-SHS Document 217 Filed 06/02/20 Page 1 of 1

                                         MICHAEL H. SPORN


 TELEPII                                                                                           FA   !MILE
(212) 791-1200                                                                                   (212   91-3047
                                                mh porn   gmail.c m




                                                                      Jun 2, 2020


     Hon. idney H. t in                                                         MEMO ENDORSED
     United tates Di trict Judg
      outhern Di trict of ew York
     500 Pearl treet
                  ew York 10007

                                    Re: Uni                             tillo
                                        Ind.

     D ar Judge tein:

             Thi letter i re p ctfully ubmitt d to r qu t that the ent ncing proce ding currently
      ch du! d for June 17 2020 be adjourned to a date in eptemb r that may b convenient to the
       ourt. The rea on for thi requ t ar to allow th partie to make timely ntencing
      ubmi ion and to fix a date that might enable the proce ding to conv n at the courthou .
     Mr. Castillo is not in cu tody. The gov rnment con ent . Thank you for your con ideration of
     thi matt r.




                                               Application granted. The sentencing is adjourned to September 17,
     MH I                                      2020, at 3:30 p.m. Defense submissions are due by September 3, the
      c: i Qian/Dani I     s im E qs.          government submissions are due by September 10.

                                               Dated: New York, New York
                                                      June 2, 2020
